DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
The applicant argues that Zhou fails to teach the clamping limitation as recited by the claim since the clamping space is formed outside of the housing and not formed inside the housing as required. This argument is not persuasive. The claims as currently recited only require a “finger clamping device exposed out of the blood oxygen testing port…the finger clamping device clamps at least one finger of the user …”. Therefore, the claim has not required the clamping  device to be positioned inside the housing as suggested by the applicant’s remarks.
The applicant argues that Thomson fails to disclose the “ECG testing port which connects with an external ECG testing device for ECG test”. However, Thomson has disclosed using external electrodes in order to capture ECG of a patient which would allow the device to capture and process the signal to provide readings/recording the received signal (as in paragraph 0231, fig 16b). 
For the at least the reasons cited above, the applicant’s arguments are not convincing. 
Claims 2-10 and 14 depend from claim 1 and remain rejected.
Claims 11-13 have been canceled. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792